DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 10JUN2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 21MAR2022.
Applicant's arguments filed 10JUN2022 have been fully considered.
Note that par. [0012] explains the basis for retaining a layer of red blood cells upon an angled surface of a proximal portion of a float.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Johney Han (45565) on 29AUG2022.
The application has been amended as follows: 
1.	(Currently Amended): An apparatus for separating blood, comprising:
a tube defining a channel and configured for receiving a quantity of blood, wherein the channel is sealed at a proximal end of the tube by a septum;
a float having no protrusions and contained within the tube such that the float is vacuum sealed within the channel via the septum, the float having a density which is predefined between 1.0 to 1.1 gram/ml so that the float is maintained at equilibrium between a first layer formed from a first fractional component of the blood and a second layer formed from a second fractional component of the blood, wherein the float further has a cylindrical body with a distal portion of the float having a curved or domed shape and a proximal portion of the float having an angled surface which is angled from about 2 to 10 degrees relative to a longitudinal axis of the float such that the angled surface has a surface topography treated 
a clamp having one or more compressive members removably positioned upon an external surface of the tube in proximity to the float such that the clamp applies a compressive force against the external surface of the tube sufficient to deform the external surface which compresses upon the float so as to secure a position of the float relative to the tube prior to use and where the clamp is removed during use.
2-5.	(Previously Canceled).
6.	(Previously Presented): The apparatus of claim 1 wherein the float has a density of 1.03 to 1.07 gram/ml.
7.	(Previously Presented): The apparatus of claim 1 wherein the density of the float is intermediate of the first layer comprised of a RBC layer and the second layer comprised of a PRP layer.
8.	(Previously Presented): The apparatus of claim 1 wherein an outer diameter of the float which contacts an inner surface of the channel is between 98 to 101 % of the inner diameter of the channel.
9.	(Canceled).
10.	(Previously Presented): The apparatus of claim I wherein the float has a smoothed or tapered surface configured to inhibit a layer of red blood cells from adhering.
11.	(Previously Presented): The apparatus of claim 1 further comprising an anticoagulant contained within the tube.
12.	(Previously Presented): The apparatus of claim 1 wherein the density is further predefined to be maintained at equilibrium below a third layer formed from a third fractional component of the blood.
13.	(Previously Presented): The apparatus of claim 1 wherein the density is further predefined to be maintained at equilibrium below a surface of a third layer formed from a third fractional component of the blood.
14.	(Previously Presented): The apparatus of claim 13, wherein the third layer comprised of a buffy coat layer.
15.	(Previously Canceled).
16.	(Previously Presented): The apparatus of claim 1 wherein the tube is configured to radially expand relative to its longitudinal axis from a first diameter to an expanded second diameter, the float having a float diameter which is equal to or larger than the first diameter but smaller the expanded second diameter.
17.	(Previously Presented): The apparatus of claim 1 further comprising a first attractive element embedded within the float.
18.	(Original): The apparatus of claim 17 further comprising a second attractive element positioned externally of the tube and in proximity to the first attractive element.
19.	(Previously Canceled).
20.	(Previously Presented): The apparatus of claim 1 further comprising a post which extends within an interior of the tube and into contact against a top surface of the float to maintain a position of the float within the tube.
21.	(Previously Presented): The apparatus of claim 20 wherein the post is incorporated within a cap removably attachable to an opening of the tube.
22.	(Previously Presented): The apparatus of claim 1 wherein the float has a density which is predefined so that a midline of the float is maintained at equilibrium.
23.	(Previously Presented): The apparatus of claim 1 wherein the float has a surface topography having a texture configured to prevent platelet adhesion.
24.	(Previously Presented): The apparatus of claim 1 wherein the angled surface is tapered at an angle to prevent platelet adhesion.
25.	(Previously Presented): The apparatus of claim 1 wherein the float comprises a plurality of materials.
26.	(Previously Presented): The apparatus of claim 1 wherein the float comprises a plurality of polymeric materials.
27.	(Original): The apparatus of claim 26, wherein the float comprises a first polymeric material and a second polymeric material.
28.	(Original): The apparatus of claim 27, wherein the first polymeric material and second polymeric material are present in a weight ratio effective to provide a density of 1.0 to 1.1 gram/ml.
29.	(Previously Presented): The apparatus of claim 27 wherein the first polymeric material and second polymeric material are present in a weight ratio effective to provide a density of 1.03 to 1.07 gram/ml.
30.	(Previously Presented): The apparatus of claim 1 wherein the size and shape of the float remains fixed.
31.	(Previously Presented): The apparatus of claim 1 wherein the float does not comprise a swellable material.
32.	(Previously Canceled).
33.	(Previously Presented): The apparatus of claim 1 wherein the angled surface is configured to avoid damage to one or more platelets.
34.	(Previously Canceled).
35-158.	(Canceled).
159.	(Previously Presented): The apparatus of claim 1 wherein the clamp is configured to apply the compressive force in a non-axial direction against the external surface of the tube.
160.	(Previously Presented): The apparatus of claim 1 wherein the angled surface comprises a concave surface configured to retain the layer of red blood cells.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art an apparatus for separating blood, comprising the combination of claimed elements including a float having a density which is predefined between 1.0 to 1.1 gram/ml and having a surface topography treated to retain a layer of red blood cells upon an angled surface of a proximal portion of the float.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/           Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777